Exhibit 10.1

GOODRX HOLDINGS, INC.

STOCKHOLDERS AGREEMENT

Dated as of September 22, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

General Interpretive Principles

     6  

ARTICLE II MANAGEMENT

     7  

Section 2.1

 

Board of Directors

     7  

Section 2.2

 

Controlled Company

     10  

ARTICLE III POST-IPO TRANSFERS

     10  

Section 3.1

 

Notices

     10  

Section 3.2

 

Registration Rights

     11  

Section 3.3

 

Private Placements

     11  

Section 3.4

 

Coordination of Rule 144 Sales

     11  

Section 3.5

 

Partner Distributions

     12  

Section 3.6

 

Other Restrictions on Transfer

     13  

Section 3.7

 

Permitted Transfers

     13  

Section 3.8

 

Idea Men Participation

     14  

Section 3.9

 

Termination of Article III

     14  

ARTICLE IV ADDITIONAL AGREEMENTS OF THE PARTIES

     14  

Section 4.1

 

Exculpation Among Stockholders

     14  

Section 4.2

 

Confidentiality

     14  

ARTICLE V ADDITIONAL PARTIES

     15  

Section 5.1

 

Additional Parties

     15  

ARTICLE VI MISCELLANEOUS

     15  

Section 6.1

 

Amendment

     15  

Section 6.2

 

Corporate Opportunities

     16  

Section 6.3

 

Termination

     16  

Section 6.4

 

Non-Recourse

     16  

Section 6.5

 

No Third Party Beneficiaries

     16  

Section 6.6

 

Recapitalizations; Exchanges, Etc.

     17  

Section 6.7

 

Addresses and Notices

     17  

Section 6.8

 

Binding Effect

     18  

Section 6.9

 

Waiver

     18  

Section 6.10

 

Counterparts

     18  

Section 6.11

 

Applicable Law; Waiver of Jury Trial

     19  

 

i



--------------------------------------------------------------------------------

Section 6.12

 

Severability

     19  

Section 6.13

 

Delivery by Facsimile

     19  

Section 6.14

 

Entire Agreement

     20  

Section 6.15

 

Remedies

     20  

Section 6.16

 

Settlement

     20  

Exhibit A - Form of Joinder to Stockholders Agreement

Exhibit B - Form of Director & Officer Indemnification Agreement

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (as the same may be amended from time to time in
accordance with its terms, the “Agreement”) is entered into as of September 22,
2020, by and among (i) GoodRx Holdings, Inc., a Delaware corporation (the
“Issuer”); (ii) the Silver Lake Stockholders (as hereinafter defined); (iii) the
Francisco Partners Stockholders (as hereinafter defined), (iv) the Spectrum
Stockholders (as hereinafter defined), and (v) the Idea Men Stockholders (as
hereinafter defined), and any other Person who becomes a party hereto pursuant
to Article VI (each a “Stockholder” and, collectively, the “Stockholders”).

WHEREAS, in connection with the consummation by the Issuer of an IPO (as
hereinafter defined), and pursuant to the terms of the Amended and Restated
Stockholders Agreement, dated as of October 12, 2018, by and among the parties
hereto and certain other persons, the parties hereto have agreed to enter into
this Agreement to govern certain of their rights, duties and obligations with
respect to their ownership of Shares (as hereinafter defined) after consummation
of the IPO.

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of September 13,
2020, by and among the Issuer and SLP Geology Aggregator, L.P., the Issuer has
agreed to issue and sell shares of its Class A Common Stock (as defined herein)
at a price per share equal to the price per share in the IPO (as hereinafter
defined), before underwriting discounts and expenses.    

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control,” as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. Notwithstanding the foregoing, for purposes hereof, none of the
Stockholders, the Issuer, or any of their respective Subsidiaries shall be
considered Affiliates of any portfolio operating company in which the
Stockholders or any of their investment fund Affiliates have made a debt or
equity investment, and none of the Stockholders or any of their Affiliates shall
be considered an Affiliate of (a) Issuer or any of its Subsidiaries or (b) each
other.

“Agreement” has the meaning set forth in the Preamble.

“Amended and Restated Certificate of Incorporation” means the Issuer’s amended
and restated certificate of incorporation to be filed and effective in
connection with the consummation of the IPO.

 

1



--------------------------------------------------------------------------------

“Beneficial Ownership” and “Beneficially Own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that no
Stockholder shall be deemed to beneficially own any securities of the Issuer
held by any other Stockholder solely by virtue of the provisions of this
Agreement (other than this definition which shall be deemed to be read for this
purpose without the proviso hereto).

“Board” means the Board of Directors of the Issuer.

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by law to be closed in New York, New York.

“Catch-Up Shares” has the meaning set forth in Section 3.8.

“Change in Control” means the occurrence of any of the following events:

(a) the sale or disposition, in one or a series of related transactions, of all
or substantially all, of the assets of the Issuer to any “person” or “group” (as
such terms are defined in Section 13(d)(3) or 14(d)(2) of the Exchange Act),
other than to the Stockholder Group or to any of the Stockholders, Trevor
Bezdek, Douglas Hirsch or any of their respective Affiliates (collectively, the
“Permitted Holders”);

(b) any person or group, other than one or more of the Permitted Holders, is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the voting stock or interests, as applicable, of the
Issuer (or any entity which controls the Issuer or which is a successor to all
or substantially all of the assets of the Issuer), including by way of merger,
recapitalization, reorganization, redemption, issuance of capital stock,
consolidation, tender or exchange offer or otherwise; or

(c) a merger of the Issuer with or into another Person (other than one of more
of the Permitted Holders) in which the voting stockholders or members, as
applicable, of the Issuer immediately prior to such merger cease to hold at
least 50% of the voting shares of the Issuer (or the surviving corporation or
ultimate parent) immediately following such merger;

provided that, in each case under clause (a), (b) or (c), no Change in Control
shall be deemed to occur unless the Permitted Holders as a result of such
transaction cease to have the ability, without the approval of any Person who is
not a Permitted Holder, to elect a majority of the members of the Board of
Directors or other governing body of the Issuer (or the resulting entity), and
in no event shall a Change in Control be deemed to include any transaction
effected for the purpose of (i) changing, directly or indirectly, the form of
organization or the organizational structure of the Issuer or any of its
Subsidiaries, or (ii) contributing assets or equity to entities controlled by
the Issuer (or owned by the Issuer in substantially the same proportions as
their ownership of the Issuer).

“Class A Common Stock” means the Class A common stock, par value $0.0001 per
share, of the Issuer.

 

2



--------------------------------------------------------------------------------

“Class B Common Stock” means the Class B common stock, par value $0.0001 per
share, of the Issuer (including any shares of Class A common stock into which
such Class B common stock converts).

“Closing Date” means the date of the closing of the IPO.

“Closing Price” has the meaning set forth in Section 3.5.

“Combined Voting Power” means the combined voting power of all classes and
series of Voting Securities, according to each class’ or series’ respective
votes per share, voting together as a single class.

“Common Stock” means, collectively, the shares of Class A Common Stock and
Class B Common Stock, and any securities issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation or
similar transaction.

“Director” means any member of the Board from time to time.

“Director Designee” means a Silver Lake Designee, a Francisco Partners Designee,
the Spectrum Designee or an Idea Men Designee.

“Distribution” has the meaning set forth in Section 3.5.

“Distribution Cap” has the meaning set forth in Section 3.5.

“Election Period” has the meaning set forth in Section 3.3.

“Equity Securities” means any and all Shares, and any and all securities of the
Issuer convertible into, or exchangeable or exercisable for (whether or not
subject to contingencies or the passage of time, or both), such shares, and
options, warrants or other rights to acquire Shares.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Francisco Partners Designee” has the meaning set forth in Section 2.1(a)(ii).

“Francisco Partners Stockholders” means Francisco Partners IV, L.P. and
Francisco Partners IV-A, L.P. and any of their respective Permitted Transferees
who hold Shares as of the applicable time.

“Idea Men Designee” has the meaning set forth in Section 2.1(a)(iv).

“Idea Men Stockholders” means Idea Men, LLC and any of its Permitted Transferees
who hold Shares as of the applicable time.

“Independent Director” means a Director who qualifies, as of the date of such
Director’s election or appointment to the Board (or any committee thereof) and
as of any other date on which the determination is being made, as an
“independent director” under the applicable rules of the

 

3



--------------------------------------------------------------------------------

Stock Exchange, as determined by the Board and as an “Independent Director”
under Rule 10A-3 under the Exchange Act and any corresponding requirement of
Stock Exchange rules for audit committee members, as well as any other
independence requirements of the U.S. securities laws that is then applicable to
the Issuer, as determined by the Board.

“Initial Public Offering” or “IPO” means the first underwritten Public Offering
of the Class A Common Stock of the Issuer.

“IPO Price” has the meaning set forth in Section 3.5.

“Investor Rights Agreement” means the amended and restated investor rights
agreement, dated as of October 12, 2018, by and among the Issuer, SLP Geology
Aggregator, L.P., Francisco Partners IV, L.P., Francisco Partners IV-A, L.P.,
Spectrum Equity VII, L.P., Spectrum VII Investment Managers’ Fund, L.P.,
Spectrum VII Co-Investment Fund, L.P. and Idea Men, LLC (as amended, restated,
supplemented or otherwise modified from time to time).

“Issuer” has the meaning set forth in the Recitals.

“Issuer Competitor” means any Person that directly competes with the business of
the Issuer and its direct and indirect Subsidiaries as of the time of
determination.

“Joinder Agreement” has the meaning set forth in Section 5.1.

“Law,” with respect to any Person, means (a) all provisions of all laws,
statutes, ordinances, rules, regulations, permits, certificates or orders of any
governmental authority applicable to such Person or any of its assets or
property or to which such Person or any of its assets or property is subject and
(b) all judgments, injunctions, orders and decrees of all courts and arbitrators
in proceedings or actions in which such Person is a party or by which it or any
of its assets or properties is or may be bound or subject.

“Notice” has the meaning set forth in Section 3.1.

“Notice Period” has the meaning set forth in Section 3.4.

“Permitted Holders” has the meaning set forth in the definition of “Change in
Control”.

“Permitted Transferee” means with respect to any Stockholder, any Person that
such Stockholder is permitted to transfer shares of Class B Common Stock to in
accordance with the provisions of the Amended and Restated Certificate of
Incorporation of the Issuer without such shares automatically converting to
Class A Common Stock upon the occurrence of such transfer.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company or any other entity of whatever nature, and shall include any
successor (by merger or otherwise) of such entity.

“Private Placement” mean the issue and sale of Class A Common Stock to SLP
Geology Aggregator, L.P. pursuant to that certain Stock Purchase Agreement,
dated as of September 13, 2020, by and among GoodRx Holdings, Inc. and SLP
Geology Aggregator, L.P.

 

4



--------------------------------------------------------------------------------

“Public Offering” means any offering and sale of equity securities of the Issuer
or any successor to the Issuer for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule or
regulation).

“Rule 144 Pro Rata Portion” means, as of any time of determination, with respect
to any Stockholder, the maximum aggregate number of shares of Class B Common
Stock held by the Stockholders that are then permitted to be sold by the
Stockholders as a group in accordance with Rule 144(e) (assuming for this
purpose that each Stockholder is an affiliate and acting in concert for purposes
of Rule 144), multiplied by such Stockholder’s percentage ownership of the total
number of issued and outstanding shares of Class B Common Stock held by all
Stockholders immediately prior to such time of determination. For the avoidance
of doubt, the Rule 144 Pro Rata Portion shall not include any Shares purchased
by a Stockholder in the Private Placement, IPO or on the open market following
the IPO.

“Rule 144 Transfer” has the meaning set forth in Section 3.4.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Shares” means shares of Common Stock.

“Silver Lake Designee” has the meaning set forth in Section 2.1(a)(i).

“Silver Lake Stockholders” means SLP Geology Aggregator, L.P. and any of its
Permitted Transferees who hold Shares as of the applicable time.

“Spectrum Designee” has the meaning set forth in Section 2.1(a)(iii).

“Spectrum Stockholders” means Spectrum Equity VII, L.P., Spectrum VII Investment
Managers’ Fund, L.P. and Spectrum VII Co-Investment Fund, L.P., and any of their
Permitted Transferees who hold Shares as of the applicable time.

“Stock Exchange” means The NASDAQ Global Select Market or such other securities
exchange or interdealer quotation system on which shares of Class A Common Stock
are then listed or quoted.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholder Group” means the “group” (as such term is used in Section 13(d) of
the Exchange Act) consisting of SLP Geology Aggregator, L.P., Francisco Partners
IV, L.P., Francisco Partners IV-A, L.P., Spectrum Equity VII, L.P., Spectrum VII
Investment Managers’ Fund, L.P., Spectrum VII Co-Investment Fund, L.P. and Idea
Men, LLC, in each case together with their Affiliates; provided, however, that
none of Trevor Bezdek, Douglas Hirsch, The Bezdek Family Irrevocable Trust and
The Hirsch Family Irrevocable Trust shall be deemed to be Affiliates of Idea
Men, LLC or otherwise included in the Stockholder Group.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any party, any corporation, partnership,
trust, limited liability company or other form of legal entity in which such
party (or another Subsidiary of such party) holds stock or other ownership
interests representing (a) more that 50% of the voting power of all outstanding
stock or ownership interests of such entity, (b) the right to receive more than
50% of the net assets of such entity available for distribution to the holders
of outstanding stock or ownership interests upon a liquidation or dissolution of
such entity or (c) a general or managing partnership interest in such entity.

“Transfer” means, with respect to any Shares, a direct or indirect transfer
(including through one or more transfers), sale, exchange, assignment, pledge,
hypothecation or other encumbrance or other disposition of such Shares,
including the grant of an option or other right, whether directly or indirectly,
whether voluntarily, involuntarily or by operation of Law; provided that, for
the avoidance of doubt, a transfer of an interest in an investment fund which
is, or indirectly has an interest in, a Francisco Partners Stockholder, a Silver
Lake Stockholder or a Spectrum Stockholder and which is not intended to
circumvent the provisions of this Agreement shall not constitute a “Transfer.”

“Transferred”, “Transferring” and “Transferee” shall each have a correlative
meaning to the term “Transfer.”

“Transfer Restriction Period” means the period commencing on the Closing Date
and terminating on the third anniversary of the Closing Date.

“Voting Securities” means, at any time, outstanding shares of any class of
Equity Securities of the Issuer, which are then entitled to vote generally in
the election of directors.

Section 1.2 General Interpretive Principles. The name assigned to this Agreement
and the section captions used herein are for convenience of reference only and
shall not be construed to affect the meaning, construction or effect hereof.
Whenever required by the context, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Reference to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. Unless otherwise
specified, the terms “hereof,” “herein” and similar terms refer to this
Agreement as a whole, and references herein to Articles or Sections refer to
Articles or Sections of this Agreement. For purposes of this Agreement, the
words, “include,” “includes” and “including,” when used herein, shall be deemed
in each case to be followed by the words “without limitation.” The terms
“dollars” and “$” shall mean United States dollars. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

6



--------------------------------------------------------------------------------

ARTICLE II

MANAGEMENT

Section 2.1 Board of Directors.

(a) Composition; Company Recommendation. Following the Closing Date, each
Stockholder shall have the right, but not the obligation, to designate for
election to the Board, and the Issuer shall include such designees as nominees
for election to the Board at all of the Issuer’s applicable annual or special
meetings of stockholders (or consents in lieu of a meeting) at which Directors
are to be elected (adjusted as appropriate to take into account the Issuer’s
classified Board structure), subject to satisfaction of all qualification and
legal requirements regarding service as a Director in accordance with
Section 2.1(d), the number of designees that, if elected, will result in such
Stockholder having the number of Directors serving on the Board as follows:

(i) So long as the Silver Lake Stockholders continue to collectively
Beneficially Own (A) at least 20% of the Shares outstanding immediately
following the Closing Date, the Issuer shall include in its slate of nominees
three (3) Directors designated by the Silver Lake Stockholders, (B) less than
20% but at least 10% of the Shares outstanding immediately following the Closing
Date, two (2) Directors designated by the Silver Lake Stockholders, and (C) less
than 10% but at least 5% of the Shares outstanding immediately following the
Closing Date, one (1) Director designated by the Silver Lake Stockholders (any
such designee, a “Silver Lake Designee”). For so long as the Silver Lake
Stockholders are entitled to designate three (3) Directors, one (1) Silver Lake
Designee shall be an Independent Director, provided that, if the Silver Lake
Stockholders are entitled to designate less than three (3) Directors, no Silver
Lake Designee need be an Independent Director.

(ii) So long as the Francisco Partners Stockholders continue to collectively
Beneficially Own (A) at least 10% of the Shares outstanding immediately
following the Closing Date, the Issuer shall include in its slate of nominees
two (2) Directors designated by the Francisco Partners Stockholders, and
(B) less than 10% but at least 5% of the Shares outstanding immediately
following the Closing Date, one (1) Director designated by the Francisco
Partners Stockholders (any such designee, a “Francisco Partner Designee”).

(iii) So long as the Spectrum Stockholders continue to collectively Beneficially
Own at least 5% of the shares of Common Stock outstanding immediately following
the Closing Date, the Issuer shall include in its slate of nominees one
(1) Director designated by the Spectrum Stockholders (any such designee, a
“Spectrum Designee”).

(iv) Subject to Section 2.1(f), so long as the Idea Men Stockholders continue to
collectively Beneficially Own at least 5% of the Shares outstanding immediately
following the Closing Date, the Issuer shall include in its slate of nominees
two (2) Directors designated by the Idea Men Stockholders (any such designee, an
“Idea Men Designee”); provided that the Idea Men Designees shall be Trevor
Bezdek for so long as he serves in his capacity as Chief Executive Officer or
Co-Chief Executive Officer of the Issuer and/or Douglas Hirsch for so long as he
serves in his capacity as Chief Executive Officer or Co-Chief Executive Officer
of the Issuer. For the avoidance of doubt, for so long as the Idea

 

7



--------------------------------------------------------------------------------

Men Stockholders are entitled to designate two (2) Directors and Trevor Bezdek
and Douglas Hirsch each serve as Co-Chief Executive Officer of the Issuer, only
Trevor Bezdek and Douglas Hirsch shall serve as the Idea Men Designees. To the
extent Trevor Bezdek and Douglas Hirsch serve as Co-Chief Executive Officers or
either of them serves as Chief Executive Officer and the Idea Men Stockholders
no longer have the right pursuant to this Section 2.1(a)(iv) to nominate Idea
Men Designees, the Issuer shall continue to include in its slate of director
nominees Trevor Bezdek and/or Douglas Hirsch, as applicable, and each of the
Silver Lake Stockholders, Francisco Partners Stockholders and Spectrum
Stockholders shall take all actions necessary and within their control to
nominate and elect such individuals.

(b) As of the Closing Date, the Board shall be comprised of ten (10) Directors
as follows:

(i) The Directors initially designated for appointment to the Board (i) by the
Silver Lake Stockholders shall be Gregory Mondre, designated as a Class III
Director, Adam Karol, designated as a Class II Director, and Agnes Rey Giraud,
designated as a Class I Director, (ii) by the Francisco Partners Stockholders
shall be Dipanjan Deb, designated as a Class III Director and Christopher Adams,
designated as a Class II Director, (iii) by the Spectrum Stockholders shall be
Stephen LeSieur, designated as a Class III Director, and (iv) by the Idea Men
Stockholders shall be Trevor Bezdek, designated as a Class II Director, and
Douglas Hirsch, designated as a Class I Director.

(ii) The Independent Directors initially designated for appointment to the Board
are (i) Jacqueline Kosecoff, designated as a Class I Director and (ii) Julie
Bradley, designed as a Class III Director. For the avoidance of doubt, the
initial Independent Director designee of Silver Lake Stockholders is Agnes Rey
Giraud.

(c) The Issuer and each of the Stockholders shall take all actions necessary and
within their control so that two (2) Independent Directors who are not
affiliated with any Stockholder and who are independent for Audit Committee
purposes are nominated and elected to the Board; provided that, in the event
that the Silver Lake Stockholders are no longer required to nominate an
Independent Director pursuant to Section 2.1(a), the number of Independent
Directors to be nominated and elected to the Board pursuant to this
Section 2.1(c) shall increase to three (3) Independent Directors.

(d) If the Issuer’s Nominating and Corporate Governance Committee determines in
good faith that a Director Designee (i) is not qualified to serve on the Board
consistent with such committee’s duly adopted policies and procedures applicable
to all directors or (ii) does not satisfy applicable legal requirements
regarding service as a Director, the applicable designating Stockholder shall
have the right to designate a different Director Designee. Notwithstanding the
foregoing, with respect to each Stockholder, at least one member, partner or
senior employee of such Stockholder shall be eligible to serve in such
Stockholder’s Director Designee position.

 

8



--------------------------------------------------------------------------------

(e) Except as provided in Section 2.1(a), if the number of individuals that any
Stockholder has the right to designate for election to the Board is decreased
pursuant to Section 2.1(a), then the corresponding number of Director Designees
of such Stockholder shall immediately offer to tender his or her resignation for
consideration by the Board and, if such resignation is requested by the Board,
such Director Designee or Director Designees shall resign within thirty
(30) days from the date that the Stockholder’s right to designate for election
to the Board was decreased, subject to the proviso in the following sentence. In
the event that the Board requests such resignation, the Issuer and the
Stockholders shall immediately take any and all actions necessary or appropriate
to cooperate in ensuring the removal of such individual upon receipt of his or
her resignation; provided that (i) the resignation of the last remaining
Director Designee designated by any Stockholder may, at his or her option,
resign from the Board effective at the end of his or her then current term, and
(ii) notwithstanding anything to the contrary herein, a Director Designee may
resign at any time regardless of the period of time left in his or her then
current term.

(f) Notwithstanding any resolution adopted by the Board which determines the
number of Directors constituting the whole Board, for so long as the Idea Men
Stockholders continue to collectively Beneficially Own at least 5% of the Shares
outstanding, in the event that the number of individuals that the Silver Lake
Stockholders, Francisco Partners Stockholders or Spectrum Stockholders have the
right to designate for election to the Board is decreased pursuant to
Section 2.1(a) for such Stockholder, as applicable, number of Idea Men Designees
shall automatically be increased by the corresponding number of Directors;
provided that, for so long as any of the Silver Lake Stockholders and/or the
Francisco Partners Stockholders are entitled to designate at least one
(1) Director at the time that the number of Silver Lake Designees, Francisco
Partners Designees or Spectrum Designees is decreased pursuant to
Section 2.1(a), the consent of each such Silver Lake Stockholder and Francisco
Partners Stockholder shall be required for any Idea Men Designee so designated
to fill the vacancy caused by such decrease.

(g) Except as provided above and subject to the applicable provisions of the
Amended and Restated Certificate of Incorporation of the Issuer, each
Stockholder shall have the sole and exclusive right to (i) direct the other
Stockholders to vote all their Shares immediately for the removal of such
Stockholder’s designees to the Board and (ii) designate a Silver Lake Designee,
Francisco Partners Designee, Spectrum Designee or Idea Men Designee, as
applicable (serving in the same class as the predecessor), to fill vacancies on
the Board pursuant to Section 2.1(a) that are created by reason of death,
removal or resignation of such Stockholder’s designees, subject to
Section 2.1(d), (e) and (f).

(h) The Issuer and each of the Stockholders shall take all actions necessary and
within their control to give effect to the provisions contained in this
Article II, including (i) in the case of the Issuer, soliciting proxies to vote
for each Director Designee or Independent Directors designated by the
Stockholders and otherwise using its best efforts to cause each Director
Designee and any Independent Directors designated by the Stockholders to be
included as the only directors in the slate of nominees recommended by the
Issuer and elected as a Director of the Issuer, and (ii) in the case of the
Stockholders, voting the Shares held directly or indirectly by such Stockholders
(whether at a meeting or by consent) and any of their respective Affiliates, to
cause the nomination, election, removal or replacement of the Director Designees
or Independent Directors designated by the Stockholders, in each case as
provided for herein and otherwise using their best efforts to cause the Issuer
to comply with its obligations hereunder. No Person shall take any action that
would be inconsistent with or otherwise circumvent the provisions of this
Agreement; provided that each of the Stockholders may, in its sole discretion,
elect not to designate any individual for election to the Board as such
Stockholder’s respective Director Designee.

 

9



--------------------------------------------------------------------------------

(i) The Issuer and its Subsidiaries shall reimburse the Directors for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board or the board of directors of any of the Issuer’s
Subsidiaries, and any committees thereof, including without limitation travel,
lodging and meal expenses, in accordance with the Issuer’s reimbursement
policies. Except as otherwise determined by the Board, the Silver Lake Designees
(other than any Independent Director), Francisco Partners Designees, Spectrum
Designees and Idea Men Designees shall not be compensated for their services as
members of the Board. If the Issuer adopts a policy that Directors own a minimum
amount of equity in the Issuer, Director Designees shall not be subject to such
policy.

(j) The Issuer and its Subsidiaries shall obtain customary director and officer
indemnity insurance on commercially reasonable terms which insurance shall cover
each member of the Board and the members of each board of directors of each of
the Issuer’s Subsidiaries. The Issuer and its Subsidiaries shall enter into
director and officer indemnification agreements substantially in the form
attached as Exhibit C hereto, with each of the Stockholders’ designees on the
Board.

Section 2.2 Controlled Company.

(a) The Stockholders acknowledge and agree that, (i) by virtue of this
Article II, they are acting as a “group” within the meaning of the Stock
Exchange rules as of the date hereof, and (ii) by virtue of the Combined Voting
Power of Common Stock held by the Stockholders, the Issuer shall qualify as a
“controlled company” within the meaning of Stock Exchange rules as of the
Closing Date.

(b) So long as the Issuer qualifies as a “controlled company” for purposes of
Stock Exchange rules, the Issuer may elect to be a “controlled company” for
purposes of Stock Exchange rules, and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination. If the Issuer ceases to qualify as a “controlled company” for
purposes of Stock Exchange rules, the Stockholders and the Issuer will take
whatever action may be reasonably necessary in relation to such party, if any,
to cause the Issuer to comply with Stock Exchange rules as then in effect within
the timeframe for compliance available under such rules.

ARTICLE III

POST-IPO TRANSFERS

Section 3.1 Notices. Notwithstanding any terms applicable to, or obligations of,
the Stockholders under the Investor Rights Agreement, each Stockholder agrees
that until the expiration of the Transfer Restriction Period (or, if earlier,
termination of this Article III in accordance with Section 3.9 hereof) and
subject to the exceptions in Section 3.7 hereof, it will, prior to
(i) exercising any registration rights granted to such Stockholder pursuant to
the Investor Rights Agreement or (ii) otherwise making any Transfer of such
Stockholder’s Shares (which, for the avoidance of doubt, shall include but not
be limited to any underwritten public offering of Shares registered under the
Securities Act, any Transfer pursuant to an exemption from registration

 

10



--------------------------------------------------------------------------------

under the Securities Act, including pursuant to Rule 144, and any distribution),
deliver a written notice (a “Notice”) to each other Stockholder setting forth
the expected material terms, conditions and details of the Transfer (including
the method of Transfer, the number of Shares, the proposed trade date and, in
the case of a Rule 144 sale, the volume limit applicable for the initial
measurement period as of the notice date), as applicable.

Section 3.2 Registration Rights. Following the delivery of a Notice pursuant to
Section 3.1 regarding the exercise of registration rights under the Investor
Rights Agreement (which, for the avoidance of doubt, include demand
registration, company registration and shelf takedown request rights) the rights
of the Stockholders to participate in any registered offering shall be governed
by the terms of such Investor Rights Agreement; provided, that, notwithstanding
anything to the contrary in the Investor Rights Agreement, each Stockholder’s
pro rata participation as calculated pursuant to the terms of the Investor
Rights Agreement shall not include any Shares purchased by such Stockholder in
the Private Placement, IPO or on the open market following the IPO. Any Notice
delivered pursuant to Section 3.1 regarding the exercise of registration rights
under the Investor Rights Agreement shall be made prior to or concurrent with a
notice to the Issuer under the Investor Rights Agreement.

Section 3.3 Private Placements. Following the delivery of a Notice pursuant to
Section 3.1 regarding a Transfer of Shares other than a sale or distribution
pursuant to Section 3.2 above or Section 3.4 or Section 3.5 below, no
Stockholder shall consummate such Transfer until seven (7) Business Days after
the Notice has been delivered to the other Stockholders (the “Election Period”).
Following receipt of such a Notice from a Stockholder, each other Stockholder
shall have the right to participate in the proposed Transfer by delivering
written notice to the initiating Stockholder within three (3) Business Days. The
failure by any Stockholder to deliver any such written notice to the initiating
Stockholder within such period shall be deemed to be an election by such
Stockholder not to exercise its participation rights under this Section 3.3 with
respect to such contemplated Transfer. Subject to the exercise of such right to
participate by any other Stockholder under this Section 3.3, the initiating
Stockholder shall thereafter be free to sell the number of Shares identified in
the Notice in the manner and on terms and conditions no more favorable to the
Stockholder than contemplated in the respective Notice. If a Stockholder elects
to participate in such Transfer, such participating Stockholder shall be
entitled to participate in such Transfer on a pro rata basis based on such
Stockholder’s proportionate ownership of all shares of Class B Common Stock held
by all Stockholders participating in such Transfer. For the avoidance of doubt,
the determination of each Stockholder’s pro rata participation shall not include
any Shares purchased by such Stockholder in the Private Placement, IPO or on the
open market following the IPO.

Section 3.4 Coordination of Rule 144 Sales.

(a) Following the delivery of a Notice pursuant to Section 3.1 regarding a sale
pursuant to Rule 144 (each, a “Rule 144 Transfer”), no Stockholder shall
consummate such Rule 144 Transfer until three (3) Business Days after the Notice
has been delivered to the other Stockholders (the “Notice Period”). Each other
Stockholder shall have the right to participate in a Rule 144 Transfer by
delivering written notice to the initiating Stockholder within two (2) Business
Days following receipt of such Notice. The failure by any Stockholder to deliver
any such written notice of participation within such period shall be deemed to
be an election by such Stockholder not to

 

11



--------------------------------------------------------------------------------

exercise its participation rights under this Section 3.4 with respect to such
contemplated Rule 144 Transfer. Subject to the exercise of such right to
participate by any other Stockholder under this Section 3.4, the initiating
Stockholder shall thereafter be free to sell the number of Shares identified in
the Notice in the manner and on the general terms and conditions contemplated in
the respective Notice during the initial Rule 144 measurement period (measured
from the time of the original Notice) up to such Stockholder’s Rule 144 Pro Rata
Portion; provided that if any Stockholder waives, in writing, its Rule 144 Pro
Rata Portion for the relevant measurement period, the other Stockholders may
increase their respective number of Shares to be Transferred, on a pro rata
basis, up to the amount of such non-participating Stockholder’s Rule 144 Pro
Rata Portion. All Stockholders electing to transfer Shares for value in a Rule
144 Transfer agree to use commercially reasonable efforts to coordinate the
timing and process for transferring their Shares, including, but not limited,
selling through a single broker to be mutually agreed among such Stockholders.

(b) Any Stockholder may allocate Shares to a Rule 10b5-1 plan which authorizes a
broker to sell the allocated Shares in one or more Rule 144 Transfers provided
that the broker for such plan agrees that, prior to effectuating any Rule 144
Transfers, the broker will provide the notice required by Section 3.4(a) and
each of the other Stockholders will have the opportunity to sell its Rule 144
Pro Rata Portion in such Rule 144 Transfer. If an initiating Stockholder
provides notice under Section 3.4(a) that it intends to sell Shares in a Rule
144 Transfer, any other Stockholder may sell its Rule 144 Pro Rata Portion of
Shares (including any Catch-up Shares) pursuant to a Rule 10b5-1 plan; provided
that, unless the broker for such plan has made the agreements specified in the
preceding sentence that the broker will provide the notice required by
Section 3.4(a) prior to effectuating any Rule 144 Transfer, any Shares that
remain unsold under such Rule 10b5-1 plan shall count against such Stockholders
Rule 144 Pro Rata Portion in a subsequent Rule 144 Transfer.

Section 3.5 Partner Distributions. The Stockholders shall use commercially
reasonable efforts to coordinate any partner distributions or similar redemption
of equity interests (any such distribution or redemption, a “Distribution”) in
accordance with this Section 3.5. Prior to the first anniversary of the Closing
Date and provided that, as of the date of the distribution Notice, the last
reported closing price of the Class A Common Stock on the exchange on which the
Class A Common Stock is listed (the “Closing Price”) was at least 1.5 times the
price per share set forth on the cover page of the final prospectus for the IPO
(the “IPO Price”) (subject to adjustment for any stock split, reverse stock
split, reclassification or otherwise), the Stockholders shall be entitled to
make one Distribution up to the Distribution Cap (as defined below). Subsequent
to the first anniversary of the Closing Date, the Stockholders shall be entitled
to make one Distribution up to the Distribution Cap (as defined below) per
quarter. Following the delivery of a Notice from a Stockholder pursuant to
Section 3.1 regarding such a Distribution, no Stockholder shall consummate any
such Distribution until ten (10) Business Days after the Notice has been
delivered to the other Stockholders. Each other Stockholder shall have the right
to conduct a substantially concurrent Distribution by delivering written notice
to the initiating Stockholder within five (5) Business Days of receipt of such
Notice. The failure by any Stockholder to deliver any such written notice within
such period shall be deemed to be an election by such Stockholder not to
exercise its participation rights under this Section 3.5 with respect to such
contemplated Transfer. Subject to the exercise of such right to participate by
any other Stockholder under this Section 3.5, the initiating Stockholder shall
thereafter be free to distribute the Shares identified in the Transfer Notice in
the manner and on the general terms and conditions contemplated in the
respective

 

12



--------------------------------------------------------------------------------

Transfer Notice, including the proposed timing of such Distribution. Each
Stockholder shall be entitled to Distribute no more than the greater of (i) such
Stockholder’s Rule 144 Pro Rata Portion or (ii) one percent (1%) of the Issuer’s
market capitalization as of the date of delivery of the Notice described in this
Section 3.5 (the “Distribution Cap”); provided that if any Stockholder elects
not to make any such Distribution (or effect a substantially contemporaneous
sale under Section 3.2, 3.3 or 3.4, which for purposes of this proviso, shall be
treated as Shares distributed in the Distribution), the other Stockholders may
increase their respective number of Shares to be distributed or redeemed in the
Distribution, on a pro rata basis, up to the amount of such non-distributing
Stockholder’s Distribution Cap. Notwithstanding anything to the contrary, this
Section 3.5 shall not govern with respect to Distributions of the sort described
in Section 3.7(c) and shall not be deemed to apply to the Idea Men Stockholders.

Section 3.6 Other Restrictions on Transfer. The restrictions on Transfer
contained in this Agreement are in addition to any other restrictions on
Transfer to which a Stockholder may be subject, including any restrictions on
Transfer contained in any equity incentive plan, restricted stock agreement,
stock option agreement, stock subscription agreement or other agreement to which
such Stockholder is a party or instrument by which such Stockholder is bound.

Section 3.7 Permitted Transfers. Notwithstanding anything to the contrary
herein, the restrictions set forth in this Article III, shall not apply to:

(a) Transfers by a Stockholder to another corporation, partnership, limited
liability company or other business entity that is an affiliate (as defined in
Rule 405 promulgated under the Securities Act of 1933, as amended) of such
transferring Stockholder, or to any investment fund or other entity controlled
or managed by such Stockholder or affiliates of such Stockholder, provided that
any Distributions shall be subject to the provisions of Section 3.5 and
Section 3.7(c), as applicable, hereof.

(b) Transfers pursuant to a bona fide third-party tender offer, merger,
consolidation or other similar transaction that is approved by the Board
involving the Transfer (whether by tender offer, merger, consolidation or other
similar transaction), in one transaction or a series of related transactions, to
a person or group of affiliated persons (as defined in Section 13(d)(3) of the
Exchange Act), of shares of capital stock if, after such Transfer, such person
or group of affiliated persons would beneficially own (as defined in Rules 13d-3
and 13d-5 under the Exchange Act) at least a majority of the outstanding voting
securities of the Issuer (or the surviving entity).

(c) Transfers in connection with distributions to certain current and/or former
officers, employees or partners of the general partner, managing member or other
controlling entity of, or investment advisor to, a Stockholder and/or its
affiliates which are made in conjunction with a Transfer pursuant to
Section 3.2, 3.3 or 3.4, provided that (i) unless otherwise consented to by the
other Stockholders participating in the applicable Transfer, the aggregate
number of such transferred shares of Common Stock by all such officers,
employees and partners pursuant to this clause (c) in conjunction with a
particular Transfer shall not exceed 25% of the number of shares of Common Stock
being Transferred by the applicable Stockholder and its Affiliates in such
Transfer, and (ii) the aggregate number of such transferred shares of Common
Stock pursuant to this clause (c) shall be counted as Transferred by the
distributing Stockholder in the accompanying Transfer pursuant to Section 3.2,
3.3 or 3.4 for purposes of calculating such Stockholder’s pro rata portion.

 

13



--------------------------------------------------------------------------------

(d) Transfers by a Stockholder in connection with the Private Placement or IPO.

(e) The transfer of equity interests in SLP Geology Aggregator, L.P. which
reflect an indirect interest in not more than 20% of the Shares purchased by the
Silver Lake Stockholders in, or at the time of, the IPO.

Section 3.8 Idea Men Participation. Notwithstanding anything to the contrary
herein, in the event that any Idea Men Stockholder declines or is otherwise
unable to participate in any Transfer proposed by another Stockholder pursuant
to Section 3.2, 3.3 or 3.4 as a result of such Idea Men Stockholder or any of
its principals, managing members or affiliates (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) being subject to
trading restrictions under the Issuer’s insider trading policy, determined in
good faith by such Idea Men Stockholder to be in possession of material
non-public information, or for any other reason, the Idea Men Stockholders shall
have the right, but not the obligation, to include the Idea Men Stockholders’
pro rata portion of Shares not so transferred (the “Catch-Up Shares“) in any
future Rule 144 Transfer pursuant to Section 3.4. To the extent the Idea Men
Stockholder elects to include any Catch-up Shares in a future Rule 144 Transfer,
the shares of the Stockholders that are to be included in such Rule 144 Transfer
shall be allocated as follows: first, to Idea Men up to the amount of Catch-up
Shares elected to include in such Rule 144 Transfer; and second, among all the
Stockholders (including Idea Men) based on their Rule 144 Pro Rata Portion
(which, in the case of Idea Men, shall disregard any Catch-up Shares) of the
remaining Shares, if any, in accordance with Section 3.4.

Section 3.9 Termination of Article III. The restrictions set forth in this
Article III with respect to any Stockholder shall be of no further effect with
respect to the Shares as of the earlier of (i) the completion of the Transfer
Restriction Period and (ii) provided that such Stockholder does not have a
Director Designee on the Board, the time at which such Stockholder and its
Affiliates Beneficially Owns less than 5% of the shares of Common Stock
outstanding.

ARTICLE IV

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 4.1 Exculpation Among Stockholders. Each Stockholder acknowledges that
it is not relying upon any person, firm or corporation, other than the public
information filed by the Issuer with the SEC relating to its Shares, in making
its investment or decision to sell, retain or further invest in the Issuer. Each
Stockholder agrees that none of the Stockholders or the respective controlling
persons, officers, directors, partners, agents, or employees of any Stockholder
shall be liable to any other Stockholder for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares.

Section 4.2 Confidentiality. Each Stockholder agrees, for so long as such
Stockholder owns any Shares and for a period of two (2) years following the date
upon which such Stockholder ceases to own any Shares, to keep confidential, any
non-public information provided to such Stockholder by the Issuer; provided,
however, that nothing herein will limit the disclosure of any

 

14



--------------------------------------------------------------------------------

information (i) to the extent required by law, statute, rule, regulation,
judicial process, subpoena or court order or required by any governmental agency
or other regulatory authority (including, without limitation, by deposition,
interrogatory, request for documents, oral questions, subpoena, civil
investigative demand, administrative proceeding or similar process); (ii) that
is in the public domain or becomes generally available to the public, in each
case, other than as a result of the disclosure by the parties in violation of
this Agreement; (iii) is or becomes available on a non-confidential basis to a
Stockholder from a source other than the Issuer; provided that such source is
not subject to any obligation of confidentiality to Issuer; (iv) is
independently developed by Stockholder without violating this Agreement (v) to a
Stockholder’s advisors, representatives and Affiliates (which for the Silver
Lake Stockholders, Francisco Partners Stockholders and the Spectrum Stockholders
shall include, directors, officers, employees, agents, financing sources and
direct and indirect, current and prospective limited partners and investors in
the ordinary course of their business); provided that such advisors,
representatives and Affiliates shall have been advised of this Agreement and
shall have been directed to comply with the confidentiality provisions hereof,
or shall otherwise be bound by customary obligations of confidentiality, and the
applicable Stockholder shall be responsible for any breach of or failure to
comply with the provisions of this Section 4.2 applicable to Affiliates who
receive confidential information about the Issuer from such Stockholder ; or
(vi) to any prospective purchaser of a Stockholder’s Shares; provided that
(A) such prospective purchaser shall have been advised of this Agreement and
shall have expressly agreed to be bound by the confidentiality provisions
hereof, (B) such prospective purchaser is not an Issuer Competitor or a Person
who controls any Issuer Competitor, and (C) the prospective purchaser shall be
responsible for any breach of or failure to comply with this Agreement by any of
its Affiliates and such prospective purchaser agrees, at its sole expense, to
take reasonable measures (including but not limited to court proceedings) to
restrain its advisors, representatives and Affiliates from prohibited or
unauthorized disclosure or use of any confidential information.

ARTICLE V

ADDITIONAL PARTIES

Section 5.1 Additional Parties. Additional parties, provided they are Permitted
Holders, may be added to and be bound by and receive the benefits afforded by
this Agreement upon the signing and delivery of a joinder to this Agreement
substantially in the form attached as Exhibit A hereto (the “Joinder Agreement”)
by the Issuer and the acceptance thereof by such additional parties and, to the
extent permitted by Section 6.1, amendments may be effected to this Agreement
reflecting such rights and obligations, consistent with the terms of this
Agreement, of such party as the Issuer, the Stockholders and such party may
agree.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendment. The terms and provisions of this Agreement may be
modified or amended at any time and from time to time only by the written
consent of each party hereto; provided that the consent of any party for whom
the provisions of Article III have terminated pursuant to Section 3.9 shall not
be required for any amendment to Article III.

 

15



--------------------------------------------------------------------------------

Section 6.2 Corporate Opportunities. Each Stockholder hereby represents,
warrants and covenants to the Issuer and each other Stockholder that such
Stockholder (i) understands that Article XI of the Amended and Restated
Certificate of Incorporation includes provisions that provide that the Issuer,
to the fullest extent permitted by law and in accordance with Section 122(17) of
the General Corporation Law of the State of Delaware, renounce any interest or
expectancy in certain corporate opportunities that are presented to the parties
hereto, subject to certain exceptions, and (ii) shall not vote in favor of
amending, or otherwise seek to amend, Article XI of the Issuer’s Amended and
Restated Certificate of Incorporation without the written consent of each
Stockholder that is a then-current Stockholder under the terms of this
Agreement. In addition, the Issuer hereby agrees that it shall not seek to amend
or remove Article XI of the Amended and Restated Certificate of Incorporation in
a manner adverse to any then-current Stockholder under the terms of this
Agreement without the prior consent of such adversely effected Stockholder(s).

Section 6.3 Termination. This Agreement shall automatically terminate upon the
earlier of (i) a Change in Control; (ii) written agreement of each Stockholder
who holds Shares at such time; or (iii) solely with respect to a particular
Stockholder, the dissolution or liquidation of such Stockholder. In the event of
any termination of this Agreement as provided in clauses (i) or (ii) of this
Section 6.3, this Agreement shall forthwith become wholly void and of no further
force or effect (except for this Article VI) and there shall be no liability on
the part of any parties hereto or their respective officers or directors, except
as provided in this Article VI. Notwithstanding the foregoing, no party hereto
shall be relieved from liability for any willful breach of this Agreement.

Section 6.4 Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document or instrument delivered in connection
herewith, and notwithstanding the fact that certain of the Stockholders may be
partnerships or limited liability companies, by its acceptance of the benefits
of this Agreement, the Issuer and each Stockholder covenant, agree and
acknowledge that no Person (other than the parties hereto) has any obligations
hereunder, and that, to the fullest extent permitted by law, no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future director, officer,
employee, general or limited partner or member of any Stockholder or of any
Affiliate or assignee thereof, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any the former, current and future equity holders, controlling
persons, directors, officers, employees, agents, affiliates, members, managers,
general or limited partners or assignees of the Stockholders or any former,
current or future stockholder, controlling person, director, officer, employee,
general or limited partner, member, manager, Affiliate, agent or assignee of any
of the foregoing, as such for any obligation of any Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

Section 6.5 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and successors, and, except as provided in Section 6.4, nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity, any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 6.6 Recapitalizations; Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to Shares, to any
and all shares of capital stock of the Issuer or any successor or assign of the
Issuer (whether by merger, consolidation, sale of assets or otherwise) which may
be issued in respect of, in exchange for, or in substitution of the Shares, by
reason of a stock dividend, stock split, stock issuance, reverse stock split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

Section 6.7 Addresses and Notices. Any notice provided for in this Agreement
will be in writing and will be either personally delivered, or received by
certified mail, return receipt requested, sent by reputable overnight courier
service (charges prepaid) or facsimile or electronic mail to the Issuer at the
address set forth below and to any other recipient and to any holder of Shares
at such address as indicated by the Issuer’s records, or at such address or to
the attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder when delivered personally or sent by electronic mail (provided
confirmation of such electronic mail is received or such electronic mail is
delivered during regular business hours on any Business Day to the respective
email addresses below and no bounce-back or error message is received by the
sender), three days after deposit in the U.S. mail and one day after deposit
with a reputable overnight courier service. If notice is given to the Issuer or
to the Stockholders, a copy shall be sent to such party at the addresses set
forth below:

 

  (v)

if to the Issuer, to:

GoodRx Holdings, Inc.

233 Wilshire Blvd., Suite 900

Santa Monica, CA 90401

Attention: Karsten Voermann; Gracye Cheng

with a copy (which shall not constitute written notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Marc Jaffe; Ben Cohen

with a copy (which shall not constitute notice) to each of the Silver Lake
Stockholders, the Francisco Partners Stockholders, the Spectrum Stockholders and
the Idea Men Stockholders as specified in sub-parts (x) and (y) below;

 

  (w)

if to the Silver Lake Stockholder, to:

Silver Lake

55 Hudson Yards

550 West 34th Street, 40th Floor

New York, NY 10001

Attention: Andrew J. Schader

with a copy (which shall not constitute written notice) to:

 

17



--------------------------------------------------------------------------------

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111-4006

Attention: Thomas Holden and Eric Issadore

 

  (x)

if to the Francisco Partners Stockholders, to:

Francisco Partners

One Letterman Drive

Building C - Suite 410

San Francisco, CA 94129

Attention: Chris Adams or Steve Eisner

 

  (y)

if to the Spectrum Stockholders, to:

Spectrum Equity

140 New Montgomery St., 20th Floor

San Francisco, CA 94105

Attention: Stephen LeSieur

 

  (z)

if to the Idea Men Stockholders, to:

Idea Men

8605 Santa Monica Blvd., Ste 30736

West Hollywood, CA 90069-4109

Attention: Trevor Bezdek

Section 6.8 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 6.9 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 6.10 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

18



--------------------------------------------------------------------------------

Section 6.11 Applicable Law; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Court of Chancery of the State of Delaware
(or in the event, but only in the event, that such court does not have subject
matter jurisdiction over such action or proceeding, the Superior Court of the
State of Delaware (Complex Commercial Division) or, if subject matter
jurisdiction over the action or proceeding is vested exclusively in the federal
courts of the United States of America, the United States District Court for the
District of Delaware) and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.12 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 6.13 Delivery by Facsimile. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement or contemplated
hereby, and any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or electronic transmission (i.e., in portable
document format), shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or electronic transmission
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic transmission as a defense to the formation of a contract and each
such party forever waives any such defense.

 

19



--------------------------------------------------------------------------------

Section 6.14 Entire Agreement. This Agreement, together with the Investor Rights
Agreement, and all of the other exhibits, annexes and schedules hereto and
thereto constitute the entire understanding and agreement between the parties as
to restrictions on the transferability of Shares and the other matters covered
herein and therein and supersede and replace any prior understanding, agreement
between the parties as to restrictions on the transferability of Shares and the
other matters covered herein and therein and supersede and replace any prior
understanding, agreement or statement of intent, in each case, written or oral,
of any and every nature with respect thereto. In the event of any inconsistency
between this Agreement and any agreement executed or delivered to effect the
purposes of this Agreement, this Agreement shall govern as among the parties
hereto.

Section 6.15 Remedies. The Issuer and the Stockholders shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including, without
limitation, costs of enforcement) and to exercise all other rights existing in
their favor. The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach of the provisions of this Agreement, and
that the Issuer or any Stockholder may in its sole discretion apply to any court
of law or equity of competent jurisdiction for specific performance or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement. All remedies,
either under this Agreement or by Law or otherwise afforded to any party, shall
be cumulative and not alternative. All obligations hereunder shall be satisfied
in full without set-off, defense or counterclaim.

Section 6.16 Settlement. The Issuer hereby agrees that it shall use commercially
reasonable efforts to effect the settlement of any conversion of Class B Common
Stock to Class A Common Stock within two (2) Business Days following the receipt
of notice from the Stockholder that is the subject of such conversion.

[The remainder of this page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

COMPANY: GOODRX HOLDINGS, INC. By:  

/s/ Karsten Voermann

Name:   Karsten Voermann Title:   Chief Financial Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS: SLP GEOLOGY AGGREGATOR, L.P. By: SLP Geology GP, L.L.C., its
general partner By: Silver Lake Technology Associates V, L.P., its managing
member By: SLTA V (GP), L.L.C., its general partner By: Silver Lake Group,
L.L.C., its managing member

/s/ Adam Karol

Name: Adam Karol Title: Managing Director

[Signature Page to GoodRx Holdings, Inc. Stockholders Agreement]



--------------------------------------------------------------------------------

FRANCISCO PARTNERS IV, L.P. By: Francisco Partners GP IV, L.P. Its: General
partner By: Francisco Partners GP IV Management Limited Its: General partner

/s/ Christopher Adams

Name: Christopher Adams Title: Authorized Signatory FRANCISCO PARTNERS IV-A,
L.P. By: Francisco Partners GP IV, L.P. Its: General partner By: Francisco
Partners GP IV Management Limited Its: General partner

/s/ Christopher Adams

Name: Christopher Adams Title: Authorized Signatory

[Signature Page to GoodRx Holdings, Inc. Stockholders Agreement]



--------------------------------------------------------------------------------

SPECTRUM VII INVESTMENT MANAGERS’ FUND, L.P. By: SEA VII Management, LLC, Its:
General partner

/s/ Stephen LeSieur

Name: Stephen LeSieur Title: Managing Director SPECTRUM VII CO-INVESTMENT FUND,
L.P. By: SEA VII Management, LLC, Its: General partner

/s/ Stephen LeSieur

Name: Stephen LeSieur Title: Managing Director SPECTRUM EQUITY VII, L.P. By:
Spectrum Equity Associates VII, L.P., Its: General partner By: SEA VII
Management, LLC, Its: General partner

/s/ Stephen LeSieur

Name: Stephen LeSieur Title: Managing Director

[Signature Page to GoodRx Holdings, Inc. Stockholders Agreement]



--------------------------------------------------------------------------------

IDEA MEN, LLC

/s/ Trevor Bezdek

Name: Trevor Bezdek Title: Manager

[Signature Page to GoodRx Holdings, Inc. Stockholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER TO STOCKHOLDERS’ AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of [___________,] 2020 (the “Stockholders’
Agreement”) among GoodRx Holdings, Inc. and certain other persons named therein,
as the same may be amended from time to time. Capitalized terms used, but not
defined, herein shall have the meaning ascribed to such terms in the
Stockholders’ Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and a “Stockholder” under the Stockholders’ Agreement as of the date
hereof and shall have all of the rights and obligations of the Stockholder from
whom it has acquired Shares (to the extent permitted by the Stockholders’
Agreement) as if it had executed the Stockholders’ Agreement. The Joining Party
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Stockholders’ Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date: ___________ [ 🌑 ], 20[ 🌑 ]

 

[NAME OF JOINING PARTY] By:  

 

Name:   Title:   Address for Notices:

AGREED ON THIS [ 🌑 ] day of [ 🌑 ], 20[ 🌑 ]:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DIRECTOR & OFFICER INDEMNIFICATION AGREEMENT